Case 6:17-cv-01792-GAP-EJK Document 173 Filed 02/24/21 Page 1 of 18 PageID 1885




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                             ORLANDO DIVISION

 WARREN L. OLIVER,

        Plaintiff,

 v.                                               CASE NO. 6:17-cv-1792-Orl-31TBS

 DR. CALDERON, et al.,

        Defendants.

                                      /

                                          ORDER

        This cause is before the Court on Defendants’ Motions for Summary

 Judgment. (Doc. Nos. 138 and 139). Plaintiff has filed a Response in Opposition to

 the Motions. (Doc. 163).

                                 I.       BACKGROUND

        Plaintiff Warren L. Oliver (“Oliver”), a pro se prisoner in Florida, filed this

 civil rights action against Defendants for claims arising out of his medical care

 while incarcerated at Tomoka Correctional Institution (“Tomoka”). (Doc. 11 at 5-

 19).

        In 2012, Oliver was diagnosed with Helicobater pylori (“H.pylori”) and was

 treated using a multi-drug regimen that included antibiotics. (Doc. Nos. 11 at 8;

 172-1 at 3-4; 172-3 at 13-18). He continued to suffer from abdominal pain after that

 treatment. (Doc. Nos. 172-1 at 4; 172-3 at 18-75). In 2013, a gastroenterologist
Case 6:17-cv-01792-GAP-EJK Document 173 Filed 02/24/21 Page 2 of 18 PageID 1886




 performed    a      colonoscopy   and   an       upper   endoscopy   on   Oliver.   The

 gastroenterologist concluded that Oliver’s abdominal tract no longer contained

 any H.pylori and prescribed acid-blocker medication. (Doc. Nos. 172-1 at 5; 172-3

 at 76.) Oliver was also placed on a low residue diet at some correctional facilities,

 but medical providers at other facilities found it was not medically necessary.

 (Doc. Nos. 172-1 at 5; 172-3 at 13-114).

       In 2015, Oliver was again tested for H.pylori. The test detected the bacteria,

 but at a lower level than in 2012. (Doc. Nos. 172-1 at 5; 172-3 at 115-28). He received

 another multi-drug regimen to treat H.pylori. (Id.). Oliver was transferred to

 Tomoka in the fall of 2015. While there, a routine blood test revealed that Oliver

 was still positive for H.pylori. (Doc. 172-3 at 129-31).

       On August 18, 2016, Oliver complained of abdominal pain and blood in his

 stool. Those complaints led his doctor, Dr. Calderon (“Calderon”), to order

 additional laboratory tests. (Doc. Nos. 172-1 at 7; 172-3 at 153). The results were

 normal, and Calderon treated Oliver’s condition with acid-blocking medications.

 (Doc. Nos. 172-1 at 7; 172-3 at 153-60). Throughout the fall of 2016, Oliver was

 treated by Calderon, who made minor adjustments to his treatment plan. At this

 time, Oliver’s blood counts and chemistry remained normal. (Doc. Nos. 172-1 at 7;

 172-3 at 163-69).


                                              2
Case 6:17-cv-01792-GAP-EJK Document 173 Filed 02/24/21 Page 3 of 18 PageID 1887




       In 2017, Oliver again complained of the same pain in his abdomen. (Doc.

 172-3 at 171-72). Calderon ordered laboratory tests on February 23, 2017, and the

 results were normal. (Doc. Nos. 172-1 at 7-8; 172-3 at 172-3 at 172-76). Oliver’s

 course of treatment remained largely the same, although Calderon prescribed

 simethicone to treat Oliver’s gas symptoms. (Doc. Nos. 172-1 at 8; 172-3 at 176). On

 March 31, 2017, Nurse Taylor1 treated Oliver and noted that he had “functional”

 abdominal pain syndrome. (Doc. 172-3 at 178). Taylor counseled him on his

 prescription medication options. (Id.)

       In December 2017, Taylor determined that Oliver’s abdominal pain was

 resistant to treatment and suggested referral to a specialist. (Doc. Nos. 172-1 at 9;

 172-3 at 220-21). Calderon approved the referral and Oliver was treated by Dr.

 Radi on March 6, 2018, who recommended an Esophagogastroduodenoscopy

 (“EGD”) and colonoscopy. (Doc. 172-3 at 223). These tests were performed on July

 3, 2018, and the results were within a normal range. (Doc. 172-3 at 231-34). Radi

 did not recommend any changes to Oliver’s medication and requested a follow-

 up in four weeks. (Id.). On July 31, 2018, Calderon denied the follow-up

 appointment request and determined that Oliver could be treated “locally.” (Doc.

 Nos. 172-1 at 9; 172-3 at 240).



       1   Taylor has not been served.
                                          3
Case 6:17-cv-01792-GAP-EJK Document 173 Filed 02/24/21 Page 4 of 18 PageID 1888




       On August 27, 2018, another doctor performed a comprehensive evaluation

 of Oliver and ordered additional testing. (Doc. Nos. 172-1 at 10; 172-3 at 242-43).

 The tests returned a “weak positive” for H.pylori and Oliver’s medications were

 adjusted. (Id.). Additional testing from October through December 2018 returned

 the same results. (Doc. Nos. 172-1 at 10; 172-3 at 253-70). After a specialist treated

 Oliver on March 11, 2019, further tests were negative for H.pylori. (Doc. Nos. 172-

 1 at 10; 172-3 at 276-83). Oliver underwent another EGD in June 2019, and the

 results were normal. (Doc. Nos. 172-1 at 10; 172-3 at 293-99). He continues to be

 treated for his gastrointestinal issues. (Doc. 172-3 at 300-23).

       Oliver now sues three categories of officials. First, he contends that Calderon

 violated his Eighth Amendment right to medical care and his First Amendment

 rights. (Doc. 11 at 8). Next, Oliver sues Todd and K. Johnson—two nurses—for

 violation of his Eighth Amendment rights. (Id. at 11-15). Third, Oliver sues three

 correctional officers, Defendants S. Johnson, Hartley, and Stroh, for violating

 Oliver’s First and Eighth Amendment rights. (Id. at 16-18).

                             II.   STANDARD OF REVIEW

       “The court shall grant summary judgment if the movant shows that there is

 no genuine dispute as to any material fact and the movant is entitled to judgment

 as a matter of law.” Fed. R. Civ. P. 56(a). In ruling on a motion for summary

 judgment, the Court construes the facts and all reasonable inferences therefrom in
                                            4
Case 6:17-cv-01792-GAP-EJK Document 173 Filed 02/24/21 Page 5 of 18 PageID 1889




 the light most favorable to the nonmoving party. Reeves v. Sanderson Plumbing

 Prods., Inc., 530 U.S. 133, 150 (2000). When faced with a “properly supported

 motion for summary judgment,” the nonmoving party “must come forward with

 specific factual evidence, presenting more than mere allegations.” Gargiulo v. G.M.

 Sales, Inc., 131 F.3d 995, 999 (11th Cir. 1997).

                                   III.   DISCUSSION

       A.     The Treating Defendants (Calderon, Todd, and K. Johnson)

              1.     Eighth Amendment Deliberate Indifference to Medical Care

       Calderon, Todd, and K. Johnson (together, the “Treating Defendants”)

 argue that they are entitled to summary judgment on Oliver’s Eighth Amendment

 claim because Oliver has not established that he was denied medical care or that

 they were deliberately indifferent to his medical needs. (Doc. 138 at 10-11).

       To establish liability under § 1983 for inadequate medical treatment, a

 plaintiff must show that the failure to provide him medical care amounted to cruel

 and unusual punishment under the Eighth Amendment of the United States

 Constitution. “First, a plaintiff must set forth evidence of an objectively serious

 medical need. Second, a plaintiff must prove that the prison official acted with an

 attitude of ‘deliberate indifference’ to that serious medical need.” Estelle v. Gamble,

 429 U.S. 97, 104-05 (1976) (citations omitted). A serious medical need is “one that

 is diagnosed by a physician as requiring treatment or one that is so obvious that a
                                             5
Case 6:17-cv-01792-GAP-EJK Document 173 Filed 02/24/21 Page 6 of 18 PageID 1890




 lay person would recognize the need for medical treatment.” Burnette v. Taylor, 533

 F.3d 1325, 1330 (11th Cir. 2008) (citing Farrow v. West, 320 F.3d 1235, 1243 (11th Cir.

 2003)).

       To establish the requisite deliberate indifference, a prisoner must prove that

 a defendant had “(1) subjective knowledge of a risk of serious harm; (2) disregard

 of that risk; (3) by conduct that is more than [gross] negligence.” Burnette, 533 F.3d

 at 1330 (quotation omitted); see also Farmer v. Brennan, 511 U.S. 825, 834-835 (1994).

 Deliberate indifference can also include a delay in treatment when “‘it is apparent

 that delay would detrimentally exacerbate the medical problem, the delay does

 seriously exacerbate the medical problems, and the delay is medically

 unjustified.’” Harper v. Lawrence County, Ala., 592 F.3d 1227, 1235 (11th Cir. 2010)

 (quoting Taylor v. Adams, 221 F.3d 1254, 1259-60 (11th Cir. 2000)).

       The Court previously concluded that Oliver had sufficiently alleged a

 serious medical need. (Doc. 65 at 8-9). And there is no dispute that the actions of

 the Treating Defendants did not amount to deliberate indifference to Oliver’s

 serious medical needs. Oliver’s medical records reflect that he has received

 continuous treatment for his abdominal pain since 2012, including while at

 Tomoka from 2015 through 2019. The Treating Defendants have submitted an

 expert medical report from Dr. Thomas D. Fowlkes, M.D. (“Dr. Fowlkes”). (Doc.

 172-1). Dr. Fowlkes reviewed Oliver’s medical records and opined that the medical
                                           6
Case 6:17-cv-01792-GAP-EJK Document 173 Filed 02/24/21 Page 7 of 18 PageID 1891




 care he received at Tomoka—treatment and re-treatment with a multi-drug

 regimen for H.pylori—was “reasonable, appropriate, and within the acceptable

 standard of care.” (Doc. 172-1 at 11, ¶ 1). He also opines that there is “no medical

 indication for Mr. Oliver to have a special accommodation of a low residue diet”

 because such a diet is not typically prescribed for treatment of H.pylori. (Id. at 13,

 ¶ 7). Finally, Dr. Fowlkes opines that to a reasonable degree of medical certainty,

 none of the medical treatment at Tomoka was below the standard of care and the

 care did not worsen Oliver’s condition. (Id. at 14, ¶ 14).

       Dr. Fowlkes also sees no indication that Todd and K. Johnson ignored sick

 call requests or that they failed to refer Oliver for medical care. (Id. at 12-13, 14, at

 ¶¶ 5-6 and 12-13). Relatedly, K. Johnson filed an affidavit with the Court in which

 she attests that she and other medical providers treated Oliver on numerous

 occasions. (Doc. 138-2 at 3, ¶ 4). She also notes that she was without authority to

 prescribe medication or courses of treatment, refer inmates for a doctor visit, or

 prevent patients from seeing Calderon. (Id. at ¶¶ 5-6, 8-9). She also affirms that she

 never refused “to let Mr. Oliver see Dr. Calderon for any scheduled visit.” (Id. at ¶

 7). She never refused to treat Oliver. (Id. ¶ 9).

       Dr. Fowlkes’s report and K. Johnson’s affidavit show that the Treating

 Defendants properly treated Oliver’s medical conditions and did not act with

 deliberate indifference. Oliver has presented no evidence that these Defendants
                                            7
Case 6:17-cv-01792-GAP-EJK Document 173 Filed 02/24/21 Page 8 of 18 PageID 1892




 failed to treat Oliver or refused to grant him medical appointments. Although

 Oliver suffered from—and may continue to suffer from—a serious medical

 condition, there is no evidence that any additional testing or treatment is necessary

 to treat his symptoms.

       Oliver has not provided the Court with any evidence that refutes his

 medical records or Dr. Fowlkes’s and K. Johnson’s affidavits. Although he

 submitted affidavits from himself and three other inmates (Doc. 163 at 20, 26-27,

 and 29-31), the treatment provided to other inmates is not relevant to the adequacy

 of Oliver’s treatment, and Oliver’s affidavit does not refute the medical records

 produced by the Treating Defendants. See Whitehead v. Burnside, 403 F. App’x 401,

 404 (11th Cir. 2010) (affirming grant of summary judgment in favor of defendant

 where plaintiff failed to produce evidence that refuted medical records); Redd v.

 Conway, 160 F. App’x 858, 861 (11th Cir. 2005) (holding that facts contained in

 medical records were undisputed because the plaintiff did not provide evidence

 to counter the written documentation of events).2 And even if the other inmates’



       2  Oliver’s arguments about the appropriateness of the treatment he received do
 not change this conclusion. Disagreement about the mode or amount of treatment cannot
 establish deliberate indifference when an inmate receives adequate medical care. Harris
 v. Thigpen, 941 F.2d 1495, 1507 (11th Cir. 1991). Here, Oliver has not demonstrated that
 the Treating Defendants refused to grant him access to medical testing, a low residue diet,
 medication, or failed to medically treat him in such a way that their actions rose to more
 than gross negligence.

                                             8
Case 6:17-cv-01792-GAP-EJK Document 173 Filed 02/24/21 Page 9 of 18 PageID 1893




 affidavits were relevant, they are conclusory and do not create a material issue of

 disputed fact. See Hines v. Parker, 725 F. App’x 801, 806 (11th Cir. 2018) (finding

 that the affidavits submitted by the plaintiff and two inmates who averred that

 they were denied proper medical treatment were conclusory and failed to create a

 genuine issue of material fact pursuant to Rule 56(a) of the Federal Rules of Civil

 Procedure). Oliver has not shown that the Treating Defendants violated his Eighth

 Amendment rights and the Treating Defendants are therefore entitled to summary

 judgment on Oliver’s claims.

              2.     First Amendment Retaliation Claims

       Calderon and Todd also ask for summary judgment on Oliver’s claims that

 they violated his First Amendment rights by refusing to give him medical

 appointments or care as retaliation after he filed a grievance about his medical care

 at Tomoka. (Doc. 138 at 17).3


       3  Todd also argues that Oliver failed to exhaust his administrative remedies with
 regard to this claim, but that argument is without merit. (Doc. 138 at 17). To determine
 whether plaintiffs have exhausted their administrative remedies, courts review “whether
 remedies were available and exhausted.” Miller v. Tanner, 196 F.3d 1190, 1193 (11th Cir.
 1999) (citing Alexander v. Hawk, 159 F.3d 1321, 1326 (11th Cir. 1998)) (emphasis added).
 The Florida Department of Corrections has a three-step inmate grievance procedure. An
 inmate must file either an informal or formal grievance, depending upon the nature of
 his complaint. Fla. Admin. Code 33-103.005-.007. If an inmate feels that the grievance has
 not been satisfactorily resolved, he or she must then submit an appeal to the Secretary of
 the Florida Department of Corrections. Fla. Admin. Code 33-103.007; see also Pavao v. Sims,
 679 F. App’x 819, 824 (11th Cir. 2017).

 Here, Oliver exhausted his administrative remedies. He filed grievances about his
                                            9
Case 6:17-cv-01792-GAP-EJK Document 173 Filed 02/24/21 Page 10 of 18 PageID 1894




        A defendant violates a prisoner’s First Amendment rights to free speech and

  to petition the government for a redress of grievances when they punish a prisoner

  for filing a grievance about conditions of imprisonment. See Boxer X v. Harris, 437

  F.3d 1107, 1112 (11th Cir. 2006). To prevail on a retaliation claim, the inmate must

  establish that: “(1) his speech was constitutionally protected; (2) the inmate

  suffered adverse action such that the [official’s] allegedly retaliatory conduct

  would likely deter a person of ordinary firmness from engaging in such speech;

  and (3) there is a causal relationship between the retaliatory action [the refusal to

  provide proper medical care] and the protected speech [the grievance].” O’Bryant

  v. Finch, 637 F.3d 1207, 1212 (11th Cir. 2011) (per curiam) (footnote omitted).

        Here, Oliver has not presented any evidence that demonstrates that

  Calderon or Todd retaliated against him for filing grievances about his medical

  treatment. Oliver was repeatedly treated for his gastrointestinal issues while

  incarcerated at Tomoka between 2015 and 2019 and continued to receive medical

  treatment after he filed his grievances. Thus, Oliver fails to show that he suffered

  an adverse action or that there is a causal connection between any alleged

  retaliatory action and his protected speech. Accordingly, Defendants’ Motion for




  medical care and filed at least one grievance appeal to the Secretary of the Department
  of Corrections. (Doc. Nos. 171 at 71 and 74; 172-2 at 405, 415, 439, 467).

                                             10
Case 6:17-cv-01792-GAP-EJK Document 173 Filed 02/24/21 Page 11 of 18 PageID 1895




  Summary Judgment with regard to this claim is granted.

               3.     Official Capacity Claims

        To the extent that Oliver has sued the Treating Defendants in their official

  capacity, these Defendants contend that they are also entitled to summary

  judgment. (Doc. 138 at 14-16).

         To succeed against the Treating Defendants in their official capacity, Oliver

  must demonstrate that they followed an official policy of Centurion of Florida,

  LLC, the medical provider at Tomoka, that caused a violation of his constitutional

  rights. Brown v. Neumann, 188 F.3d 1289, 1290 (11th Cir. 1999). Liability is

  appropriate only where a supervisor personally participated in the alleged

  constitutional conduct or adopted a policy or practice that violates a plaintiff’s

  constitutional rights. Monnell v. Dep’t of Social Serv. of the City of New York, 436 U.S.

  658 (1978); Cottone v. Jenne, 326 F.3d 1352, 1360 (11th Cir. 2003). “‘A policy is a

  decision that is officially adopted by the municipality or created by an official of

  such rank that he or she could be said to be acting on behalf of the municipality.’”

  Fields v. Corizon Health, Inc., 490 F. App’x 174, 182 (11th Cir. 2012) (quoting Goebert,

  510 F.3d at 1332); Connick v. Thompson, 563 U.S. 51, 60-61 (2011).

        Oliver has not shown that these Defendants followed any specific

  unconstitutional policy or custom instituted by Centurion of Florida, LLC. And as

  noted above, Oliver has not demonstrated that his constitutional rights were
                                             11
Case 6:17-cv-01792-GAP-EJK Document 173 Filed 02/24/21 Page 12 of 18 PageID 1896




  violated. Consequently, the Treating Defendants’ Motion for Summary Judgment

  is granted with respect to Oliver’s official capacity claims.

        B.     The Corrections Officers (S. Johnson, Hartley, and Stroh)

        S. Johnson, Hartley, and Stroh (together, the “Corrections Officers”) argue

  that they are entitled to qualified immunity on Oliver’s First and Eighth

  Amendment claims.4 (Doc. 139 at 8-9 and 16-17).

        Qualified immunity protects government officials from liability for civil

  damages insofar as their conduct does not violate clearly established statutory or

  constitutional rights of which a reasonable person would have known.” Pearson v.

  Callahan, 555 U.S. 223, 232 (2009) (citing Harlow v. Fitzgerald, 457 U.S. 800, 818

  (1982)) (quotation omitted). To receive qualified immunity a defendant must first

  prove he or she was acting within the scope of his or her discretionary authority.

  See Vineyard v. Wilson, 311 F.3d 1340, 1346 (11th Cir. 2002). Here, the Corrections

  Officers were acting in their discretionary authority as corrections officers.

        The burden therefore shifts to Oliver, who must demonstrate that qualified

  immunity does not apply. Lumley v. City of Dade City, 327 F.3d 1186, 1194 (11th Cir.

  2003). He must satisfy a two-part test to overcome a qualified immunity defense.



        4   The Corrections Officers’ Motion for Summary Judgment also contains
  arguments related to Oliver’s allegations that they harassed him and used abusive
  language. However, the Court previously found these allegations to be without merit.
  (Doc. 65 at 7).
                                           12
Case 6:17-cv-01792-GAP-EJK Document 173 Filed 02/24/21 Page 13 of 18 PageID 1897




  First, Oliver must “demonstrate that, when viewed in the light most favorable to

  him [or her], a material question of fact exists about whether” the Corrections

  Officers violated his or her constitutional rights. Patel v. City of Madison, 959 F.3d

  1330, 1338 (11th Cir. 2020). Second, he must show that the right was “clearly

  established.” Id. Although it will often be appropriate to consider whether a

  constitutional violation occurred before assessing whether the right at issue is

  clearly established, the two questions may be answered in either order. Pearson v.

  Callahan, 555 U.S. 223, 236 (2009).

        Here, Oliver has not shown that the Corrections Officers had a subjective

  knowledge of the risk of harm regarding his medical condition or that they

  ignored that risk by more than gross negligence. Burnette, 533 F.3d at 1330. Hartley,

  a former security corrections officer, attests that he did not interfere with any

  inmate’s medical call-outs or appointments because those were scheduled by

  medical staff, not corrections staff. (Doc. 140-3 at ¶¶ 2, 5-6). S. Johnson stated that

  inmates who have medical appointments are already checked in and sitting in the

  lobby area of the medical wing before she arrives for her shift and that no inmate

  who is present in the lobby is prevented from attending their medical

  appointments. (Doc. 140-7 at 1-2). She also notes that medical call-outs or

  appointments are made by medical staff and that the corrections officers merely

  are given a list of names of inmates who have appointments for that day. (Id. at 2).
                                            13
Case 6:17-cv-01792-GAP-EJK Document 173 Filed 02/24/21 Page 14 of 18 PageID 1898




  If an inmate is not on the call-out list, they do not have an appointment for medical

  treatment. (Id.). The Corrections Officers also attach Oliver’s medical call-out

  records and grievances, which show that Oliver was treated by medical staff

  within 24-48 hours from making a sick call request. (Doc. 171 at 1-31). Oliver only

  complained once about not receiving a medical appointment after making a sick

  call request. Id. at 71.5

         Oliver has not shown that the Corrections Officers had a subjective

  knowledge of the risk of harm regarding his medical condition or that they

  ignored that risk by more than gross negligence. Burnette, 533 F.3d at 1330. Oliver

  also has not shown “a causal connection between the constitutional violation and

  his injuries.” See Thomas v. Bryant, 614 F.3d 1288, 1317 (11th Cir. 2010). There is no

  evidence that the Corrections Officers were responsible for any Eighth

  Amendment violations because they did not have authority to place Oliver on the

  call-out list for medical appointments, nor do the records indicate that they refused

  to allow him to attend his medical appointments related to his gastrointestinal

  issues.

         But even assuming Oliver was prevented from attending two medical




         5 Oliver provides the Court with two affidavits from inmates Esposito and
  Anthony, who attest that the Corrections Officers refused to allow Oliver or themselves
  to attend medical appointments on two occasions. (Doc. 163 at 24 and 28).
                                            14
Case 6:17-cv-01792-GAP-EJK Document 173 Filed 02/24/21 Page 15 of 18 PageID 1899




  appointments, as attested to by two other inmates, he fails to rebut the record

  evidence provided by the Corrections Officers. That evidence indicates that Oliver

  routinely received medical appointments after placing a sick call request. (Doc.

  140-7 at 71). Oliver only complained once that he did not receive a medical

  appointment after making a sick call request. (Id. at 71). His medical records

  demonstrate that he received consistent medical care while at Tomoka from 2015

  through 2019. Oliver offers no evidence that the denial of two medical

  appointments exacerbated his medical condition or otherwise harmed him.

  Therefore, Oliver has not demonstrated that the Corrections Officers violated his

  Eighth Amendment rights, and they are entitled to qualified immunity with

  respect to this claim.

        Similarly, Oliver has not shown that a constitutional violation occurred with

  regard to his First Amendment claim. He has not presented any evidence

  demonstrating that the Corrections Officers prevented him from attending

  medical appointments or that he was denied medical treatment because of any

  grievance. Oliver continued to receive medical treatment from Tomoka’s medical

  staff and filed grievances when he was dissatisfied with his treatment. The

  Corrections Officers are therefore entitled to qualified immunity.

        C.     The Unserved Defendants (Papp, Taylor, Maier, and Durham)


                                          15
Case 6:17-cv-01792-GAP-EJK Document 173 Filed 02/24/21 Page 16 of 18 PageID 1900




        Oliver also sued Papp, Taylor, Maier, and Durham (together, the “Unserved

  Defendants”) (Doc. 11 at 2-3, and 10-12). The United States Marshal Service

  (“Marshal”) attempted to serve the Unserved Defendants by certified mail but

  they did not waive service of the summons. (Doc. Nos. 14, 26, 31, 32, and 37). The

  Marshal then attempted to personally serve them, but the summons were returned

  unexecuted. (Doc. Nos. 40, 47, 48, 49, and 52) (noting that Taylor, Maier, and

  Durham no longer worked at Tomoka and that Papp was deceased). The Court

  gave Oliver an additional opportunity to personally serve these defendants (Doc.

  63), but Oliver was not able to serve them.

        Rule 4(m) of the Federal Rules of Civil Procedure provides that if “a

  defendant is not served within 90 days after the complaint is filed, the court—on

  motion or on its own after notice to the plaintiff—must dismiss the action without

  prejudice against that defendant or order that service be made within a specified

  time.” The Eleventh Circuit has held that in the case of a pro se prisoner, a federal

  court should not dismiss a defendant who no longer works at the prison or jail if

  a “court-appointed agent” can locate the defendant with “reasonable efforts.”

  Richardson v. Johnson, 598 F.3d 734, 740 (11th Cir. 2010).

        Here, Oliver had adequate time—three years—and several opportunities to

  serve the Unserved Defendants. He has not demonstrated that Papp has an estate

  that can be sued, nor has he provided sufficient addresses for Taylor, Maier, and
                                            16
Case 6:17-cv-01792-GAP-EJK Document 173 Filed 02/24/21 Page 17 of 18 PageID 1901




  Durham. See Jones v. Johnson, No. 4:18-CV-76-MW-GRJ, 2018 WL 3340597, at *1

  (N.D. Fla. June 8, 2018), report and recommendation adopted, No. 4:18CV76-MW/GRJ,

  2018 WL 3341203 (N.D. Fla. July 6, 2018) (dismissing a deceased defendant from

  the action because the plaintiff failed to provide the name of a personal

  representative or demonstrate that the defendant’s estate could be sued);

  Richardson, 598 F.3d at 740. Because the Unserved Defendants’ addresses are

  unknown, the Marshal was unable to locate them after using reasonable efforts.

  Therefore, the action against the Unserved Defendants is dismissed without

  prejudice.

                                   IV.    CONCLUSION

  It is therefore ORDERED AND ADJUDGED that:

        1.     The Motion for Summary Judgment (Doc. 138) filed by Defendants

  Calderon, K. Johnson, and Todd is GRANTED.

        2.     The Motion for Summary Judgment (Doc. 139) filed by Defendants S.

  Johnson, Hartley, and Stroh is GRANTED.

        3.     Defendants Papp, Taylor, Maier, and Durham are DISMISSED from

  this action without prejudice pursuant to Rule 4(m) of the Federal Rules of Civil

  Procedure.




                                         17
Case 6:17-cv-01792-GAP-EJK Document 173 Filed 02/24/21 Page 18 of 18 PageID 1902




          4.   The Clerk of Court shall enter judgment accordingly and close the

  case.

          DONE AND ORDERED in Orlando, Florida, on February 24, 2021.




  Copies to:
  OrlP-3 2/24
  Counsel of Record
  Warren L. Oliver




                                        18
